Citation Nr: 0832748	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  07-07 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased rating for asthma, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an effective date earlier than December 1, 
2004, for the assignment of a 10 percent disability rating 
for asthma.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's FEV-1 and FEV-1/FVC are greater than 70 
percent of predicted value; he is not shown to require daily 
inhalational or oral bronchodilator therapy.

2.  A claim for an increased rating for asthma was received 
by the RO on December 1, 2004; an increase in the veteran's 
asthma disability is factually ascertainable beginning July 
30, 2004.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
asthma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2007).

2.  The criteria for an earlier effective date of July 30, 
2004 for the assignment of a 10 percent disability rating for 
asthma have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.400 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in April 2005 and March 2006 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
veteran and the types of evidence that will be obtained by 
VA.  The April 2005 letter advised the veteran of what 
information and evidence is needed to substantiate a claim 
for an increased rating, including evidence from medical 
providers, statements from others who could describe their 
observations of his disability level, and his own statements 
describing the symptoms, frequency, severity and additional 
disablement caused by his disability.  The March 2006 letter 
also informed the veteran of the necessity of providing 
medical or lay evidence demonstrating the level of 
disability, and the effect that the symptoms has on his 
employment and daily life.  The notice also provided examples 
of pertinent medical and lay evidence that the veteran may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation and an 
effective date.  The pertinent rating criteria for his asthma 
disability were provided in the January 2007 statement of the 
case.  The case was last readjudicated in March 2007.  
Thereafter in March 2007, the veteran indicated that he had 
submitted all current evidence.   

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes post-
service treatment records and a VA examination report.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, submitting medical 
evidence, as well as setting forth his contentions on his 
claims and describing the impact his asthma disability had on 
his functioning in several statements.  At an informal 
conference held before a Decision Review Officer at the RO in 
May 2006, the veteran submitted a pulmonary function test 
(although it was previously considered by the RO).  In 
February 2007, the veteran also submitted a list of his 
prescriptions, which relates to yet another possible basis 
for assigning a higher disability rating.  The Board finds 
such action reflects actual knowledge of what was needed to 
substantiate the claim and any defect with respect to the 
notice is cured.  See Vazquez-Flores, 22 Vet. App. at 48 
("Actual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); see also Sanders, 
487 F.3d at 889.

The veteran has been provided with a meaningful opportunity 
to participate in the claims process and has done so.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the veteran.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2007).  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  
Indeed, the United States Court of Appeals for Veterans 
Claims (Court) most recently held in Hart v. Mansfield, 21 
Vet. App. 505 (2007) that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  As 
such, the Board will consider whether staged ratings are 
appropriate in evaluating the veteran's service-connected 
asthma disability. 

In a March 1968 rating decision, the RO granted service 
connection for asthma and assigned a noncompensable 
evaluation, effective January 6, 1968, the day following the 
veteran's discharge from service.  The veteran's claim for an 
increased rating was received on December 1, 2004.  In the 
appealed October 2005 rating decision, the RO granted an 
increased rating of 10 percent under Diagnostic Code 6602, 
effective December 1, 2004.  

Under Diagnostic Code 6602, a 10 percent rating is assigned 
where pulmonary function testing reveal that FEV-1 [Forced 
Expiratory Volume in one second] is 71 to 80 percent 
predicted; FEV- 1/FVC [Forced Vital Capacity] is 71 to 80 
percent; or intermittent inhalational or oral bronchodilator 
therapy is required.  A 30 percent rating is warranted for 
FEV-1 of 56 to 70 percent predicted; FEV-1/FVC of 56 to 70 
percent; daily inhalational or oral bronchodilator therapy; 
or inhalational anti-inflammatory medication.  A 60 percent 
rating is warranted for FEV-1 of 40 to 55 percent predicted; 
FEV-1/FVC of 40 to 55 percent; at least monthly visits to a 
physician for required care of exacerbations; or intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  A 100 percent rating is 
warranted for FEV-1 less than 40 percent predicted; FEV-1/FVC 
less than 40 percent; more than one attack per week with 
episodes of respiratory failure; or requires daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  A note to the code provides 
that in the absence of clinical findings of asthma at the 
time of examination, a verified history of asthmatic attacks 
must be of record.  38 C.F.R. § 4.97, Diagnostic Code 6602 
(2007).

The post-bronchodilator findings from the pulmonary function 
tests are the standard in pulmonary assessment.  See 61 Fed. 
Reg. 46,720, 46,723 (Sept. 5, 1996) (VA assesses pulmonary 
function after bronchodilation as these results reflect the 
best possible functioning of an individual).

A July 30, 2004 VA treatment record noted that the veteran 
presented in the medical facility to establish and obtain 
ongoing care for his health problems, which included asthma.  
He reported that he was on several medications none of which 
was medication used to treat asthma.  The veteran reported 
that he had noticed some shortness of breath with heavy 
exertion that had been unchanged for "years."  He underwent 
an exercise test in 2001, which he reported was negative.  
The examiner provided an impression of asthma, rare symptoms.  
The veteran was prescribed Albuterol (a metered-dose 
bronchodilator inhaler).  He was advised to take the 
Albuterol as the occasion required.  

The May 2005 VA respiratory examination report shows the 
veteran complained of severe shortness of breath with any 
physical exertion.  He denied that he experienced a chronic 
cough or that he had nighttime shortness of breath.  He used 
the Albuterol inhaler about once a week, which he usually 
needed at nighttime.  He was on no other medication for his 
asthma.  He worked part-time at a grocery store.  He denied 
he missed work on account of his asthma.  He stated he was 
last hospitalized for his asthma about 10 years ago.  The 
examiner provided a diagnosis of asthma, stage I, mild, 
intermittent.  Pulmonary function testing revealed FEV-1 of 
105 percent of predicted value (pre-bronchodilator) and FEV-1 
of 119 percent of predicted value (post-bronchodilator), as 
well as FEV-1/FVC of 69 percent of predicted value (pre-
bronchodilator) and FEV-1/FVC of 73 percent of predicted 
value (post-bronchodilator).  It was noted that the test 
revealed minimal obstructive lung defect.  

In the January 2007 substantive appeal, the veteran 
maintained that he experienced numerous problems at night 
that he had controlled with his "steroid inhaler" and the 
act of sitting up, which was why he had had no hospital 
visits.  He also complained that he had problems on cold 
brisk winter days.  He claimed he used the inhaler on a daily 
basis.  

VA treatment records show the veteran was prescribed 
Albuterol and then Levalbuterol Tart [an Albuterol 
bronchodilator] with a dosage of 2 puffs to be taken every 6 
hours as needed.  The records show that the prescription for 
Albuterol was filled on December 5, 2005 and May 23, 2006, 
and the prescription for Levalbuterol Tart was filled on May 
31, 2006, September 1, 2006, September 18, 2006, December 8, 
2006, and January 22, 2007.  Each refill of medication was 
meant to last for only 25 days.  

The Board observes that the records of the refills of the 
veteran's medication do not show that the veteran requires 
the use of the prescribed inhalational bronchodilator 
medication daily.  In addition, the results of the May 2005 
pulmonary function test show that the veteran's asthma is not 
productive of FEV-1 and FEV-1/FVC values that fall within the 
criteria for a 30 percent rating under Diagnostic Code 6602.  
Therefore, the Board finds that the veteran is not entitled 
to a schedular rating in excess of 10 percent. 
 
The Board has not assigned staged ratings as the factual 
findings do not show distinct time periods where the service-
connected asthma disability exhibited symptoms that warranted 
different ratings.  See Hart, supra.

The Board has also considered whether the veteran's asthma 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the veteran's disability level and 
symptomatology, and provided for a greater evaluation for 
additional or more severe symptoms; thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted.

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


II.	Earlier Effective Date

The effective date of an evaluation and award of compensation 
based on an original claim will be the day following 
separation from active service or date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).  The effective 
date for an award of increased compensation shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred, if application is 
received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. § 
3.400(o) (2007); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. 125 (1997).

The provisions of 38 U.S.C.A. § 5110 refer to the date an 
"application" is received. While the term "application" is 
not defined in the statute, the regulations use the terms 
"claim" and "application" interchangeably and they are 
defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2007); Servello v. Derwinski, 
3 Vet. App. 196, 198 (1992).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs, 
from a claimant or his or her duly authorized representative 
may be considered an informal claim.  Such claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim. 38 C.F.R. § 3.155 (2007).  
Under some circumstances, the date of outpatient or hospital 
treatment or date of admission to VA or uniformed services 
hospital will be accepted as the date of receipt of an 
informal claim.  38 C.F.R. § 3.157(b)(1) (2007).

The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically 
links any effective date earlier than the date of application 
to:  (1) evidence that an increase in disability had 
occurred; AND (2) to the receipt of an application within one 
year after that increase in disability.  The application 
referred to must be an application on the basis of which the 
increased rating was awarded, because there would be no 
reason to adjudicate the question of the effective date prior 
to the award of a rating increase, just as there would be no 
reason to assign a disability rating on a disability-
compensation claim until service connection had been awarded. 
Accordingly, 38 U.S.C.A. § 5110(b)(2) allows a claimant to be 
awarded an effective date up to one year prior to the filing 
of an application for an increase, if an increase to the next 
disability level is ascertainable, and if a claim is received 
within one year thereafter.  VA must review all the evidence 
of record, not just evidence not previously considered.  The 
Court noted that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim for increase, provided also that the claim for 
increase is received within one year after the increase.  The 
Court further stated that the phrase "otherwise, the 
effective date shall be the date of receipt of the claim" 
provides the applicable effective date when a factually-
ascertainable increase occurred more than one year prior to 
receipt of the claim for increase.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).

A claim for an increased disability rating was received from 
the veteran on December 1, 2004.  At that time he indicated 
that he wanted to know the status of a prior claim for an 
increased rating for his service connected disabilities filed 
on December 17, 2003.  In his November 2005 notice of 
disagreement, he maintained that he filed his claim for 
increased compensation on December 17, 2003, but he was 
advised that VA lost his paper work so he resubmitted the 
claim in November 2004. 

The Board observes that there is no record of a claim for an 
increased rating filed on December 17, 2003.  VA treatment 
records, however, do show that the veteran was initially 
prescribed Albuterol through VA on July 30, 2004.  Thus, the 
evidence shows that the veteran was initially placed on 
inhalational bronchodilator therapy (a basis for a 10 percent 
rating under Diagnostic Code 6602) within one year of the 
December 1, 2004 claim.  As an increase in the disability was 
factually ascertainable within one year of the December 1, 
2004 claim, the veteran is entitled to an earlier effective 
date of July 30, 2004 for the grant of an increased rating of 
10 percent for his service connected asthma.   




ORDER

A rating in excess of 10 percent for asthma is denied.

An earlier effective date of July 30, 2004 for the assignment 
of a 10 percent disability rating for asthma is granted, 
subject to the provisions governing the award of monetary 
benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


